In a malpractice action, plaintiffs appeal, as limited by their brief, from so much of a decision of the Supreme Court, Richmond County and an order entered thereon, dated December 11, 1979 and February 25, 1980, respectively, insofar as they denied their motion to amend the ad damnum clause from $300,000 to $1,500,000. Appeal from decision dated December 11, 1979, dismissed. No appeal lies from a decision. Order reversed insofar as appealed from and motion to increase the ad damnum clause to $1,500,-000 is granted, with leave to defendants to obtain new physieial examinations. The plaintiffs are awarded one bill of $50 costs and disbursements, payable jointly by the defendants. Under the circumstances, the plaintiffs’ motion to increase the ad damnum clause should have been granted (see Wagner v Huntington Hosp., 65 AD2d 771). Hopkins, J. P., Damiani, Lazer and Gibbons, JJ., concur.